DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On September 8, 2022, the Office contacted Applicant’s representative indicating that a Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, drawn to Claims 1-21 and 30-36, classified in CPC F24F11/63 and G05B17/02. Group I is directed to multiple airflows for filtering using a variable air volume box for an HVAC system.
Group II, drawn to Claims 22-29, classified in CPC F24F11/30 and B01D46/0086. Group II is directed to a filtering mechanism for HVAC systems.
Group III, drawn to Claims 37-43, classified in CPC G05B15/02 and F24F11/46. Group III is directed to controlling HVAC system based on occupancy.
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombinations II has separate utility such as a filtering mechanism for HVAC systems. In the instant case, subcombination III has separate utility such as controlling HVAC system based on occupancy. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In a telephonic interview conducted on September 9, 2022, Applicant’s representative elected Group I, claims 1-21 and 30-36 to be examined and the remaining Group II and Group III be withdrawn, without traverse.  
Accordingly, claims 1-21 and 30-36 are examined hereinbelow and claims 22-29 and 37-43 withdrawn from consideration.

Priority
Applicant’s claim for the benefit of provisional application 63/069,532 submitted on 08/24/2020 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 09/27/2021 and 06/22/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 13, 14, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekhar et al. (US Patent Publication No. 2003/0150593 A1) (“Sekhar”).  
Regarding independent claim 1, Sekhar teaches:
A variable air volume (VAV) box for a building HVAC system, the VAV box comprising: Sekhar: Paragraph [0022] (“Referring to FIG. 1, an HVAC system denoted generally by the reference numeral 2 for ventilating and conditioning the air in a building 4 has an air-handling unit (AHU) 5 which comprises two separate variable-air-volume (VAV) systems 6, 8… The fresh air VAV box 30 is connected to a mixing box 38 into which the fresh air may flow.”) [The two separate VAV systems 6,8 and the mixing box 38 of the HVAC system 2 read on “a variable air volume (VAV) box for a building HVAC system”.]
a fan operable to induce airflow from a building space through the VAV box and discharge the airflow back to the building space; Sekhar: Paragraph [0022] [As described above.] Sekhar: Paragraph [0022] (“A fresh air fan 22 moves the conditioned fresh air downstream through a fresh air duct 26 to a fresh air VAV box 30. The fresh air VAV box 30 is connected to a mixing box 38 into which the fresh air may flow.”) Sekhar: Paragraph [0023] (“A recycled air fan 24 moves the conditioned recycled air downstream through a recycled air duct 28 to a recycled air VAV box 32. The recycled air VAV box 32 is connected to the mixing box 38 into which the recycled air may flow. A recycled air damper 33 regulates the flow of conditioned recycled air into the mixing chamber 39 of the mixing box 38.”) Sekhar: Paragraph [0027] (“Air is thus forced into the mixing box 38 (plenum chamber) for slow distribution through a localized diffuser vent 40.”) Sekhar: Paragraph [0028] (“As noted above, the mixed air is vented through a diffuser vent 40 into a room 42 (or office or building zone). The room 42 also has the return vent 44, which draws room air into the return air duct 46. A return fan 48 is provided to assist the return flow of the recycled air back to the second VAV system 8. The return air duct 46 bifurcates into an exhaust vent 50 and the recycled air intake 12.”) [As shown in FIG. 1, the fresh air fan and the recycled air fan in the VAV systems 6,8, respectively, into which fresh air and recycle air flow to the room 42 through the diffuser vent 40 and back to the return vent 44 reads on  “a fan operable to induce airflow from a building space through the VAV box and discharge the airflow back to the building space”.]
an air cleaning device positioned to clean the airflow through the VAV box before discharging the airflow back to the building space and configured to affect an air quality of the airflow; and Sekhar: Paragraphs [0027] and [0028] [As described above.] Sekhar: Paragraph [0023] (“The second VAV system 8 draws recycled air from inside the building through a recycled air intake 12. The recycled air intake 12 has a diffuser 13 to expand and slow the recycled air for maximal heat transfer. The recycled air is first filtered through a recycled air filter 16 and then cooled and dehumidified by said coil 20. The coil 20 is the same heat-exchanging coil that cools the fresh air, even though the fresh air and recycled air travel in separate ducts. A recycled air fan 24 moves the conditioned recycled air downstream through a recycled air duct 28 to a recycled air VAV box 32. The recycled air VAV box 32 is connected to the mixing box 38 into which the recycled air may flow. A recycled air damper 33 regulates the flow of conditioned recycled air into the mixing chamber 39 of the mixing box 38.”) [The second VAV system 8 reads on “an air cleaning device”. The recycled air to and from the mixing box 38 to the room reads on “before discharging the airflow back to the building space and configured to affect an air quality of the airflow”.]
a controller configured to operate the fan to control the airflow through the VAV box to achieve a target for the air quality of at least one of the airflow discharged from the VAV box or air within the building space. Sekhar: Paragraph [0024] (“A feedback control system, which is managed by a central processing unit (CPU) 54, controls the operation of the HVAC system 2. The CPU 54 computes optimal fan speeds and damper openings based on temperature and carbon dioxide (CO2) readings from sensors located at various places in the building 4.”) Sekhar: Paragraph [0025] (“Referring to FIG. 1, a CO2 sensor 34 is provided for measuring the carbon dioxide concentration in the air. The CO2 sensor is located in a return air duct 46 near a return vent 44. The return air duct 46 also contains a temperature sensor 36 for measuring the air temperature leaving the room. The carbon dioxide sensor 34 and the temperature sensor 36 are linked via wires 55 (or cables) to the central processing unit (CPU) 54 of the control system. The CPU 54 computes the optimal damper openings for the fresh air damper 31 and the recycled air damper 33 so that the optimal mixture of fresh and recycled air flows into a mixing chamber 39 in the mixing box 38. The CPU 54 also regulates the fan velocity of each VAV system to vary the overall cooling and ventilation in accordance with total building demand. The CPU 54 controls the first VAV system 6 and the second VAV system 8.”) [The optimal mixture of fresh and recycled air reads on “a target value for the air quality”.]
Regarding claim 2, Sekhar teaches all the claimed features of claim 1, from which claim 2 depends. Sekhar further teaches:
The VAV box of Claim 1, further comprising 
a damper operable to modulate a second airflow through the VAV box, the second airflow received from an air handling unit that provides airflow to the VAV box; Sekhar: Paragraph [0022] [As described in claim 1.] Sekhar: Paragraph [0023] (“The second VAV system 8 draws recycled air from inside the building through a recycled air intake 12…The recycled air is first filtered through a recycled air filter 16 ... A recycled air fan 24 moves the conditioned recycled air downstream through a recycled air duct 28 to a recycled air VAV box 32. The recycled air VAV box 32 is connected to the mixing box 38 into which the recycled air may flow. A recycled air damper 33 regulates the flow of conditioned recycled air into the mixing chamber 39 of the mixing box 38.”) [The recycled air damper reads on “a damper” and the recycled air reads on “second airflow”.  The AHU 5 reads on “an air handling unit that provides airflow”.]
wherein the controller is configured to operate both the fan and the damper to adjust a first amount of the airflow induced by the fan and a second amount of the second airflow received from the air handling unit to achieve the target for the air quality. Sekhar: Paragraph [0025] [As described in claim 1.] [The CPU regulating fan velocity and computing optimal damper openings for optimal mixture of fresh and recycled air reads on “the controller is configured to operate both the fan and the damper to adjust a first amount of the airflow induced by the fan and a second amount of the second air flow”. The optimal mixture of fresh and recycled air reads on “the target for the air quality”.]
Regarding claim 3, Sekhar teaches all the claimed features of claim 1, from which claim 3 depends. Sekhar further teaches:
The VAV box of Claim 1, wherein the controller is located within the VAV box or physically coupled to the VAV box. Sekhar: Paragraph [0025] [As described in claim 1.] [As illustrated in FIG. 1, the CPU is coupled to the VAV systems 6, 8 and mixing box 38 through wires 55, which reads on “physically coupled to the VAV box.”]
Regarding claim 4, Sekhar teaches all the claimed features of claim 1, from which claim 4 depends. Sekhar further teaches:
The VAV box of Claim 1, wherein the controller is located outside the VAV box and configured to send commands to the VAV box via a data connection between the controller and the VAV box.  Sekhar: Paragraph [0025] [As described in claim 1.] [As shown in FIG. 1, the CPU 54 is outside the VAV systems 6, 8 and mixing box 38, which reads on “located outside the VAV box”, and the CPU 54 computes the optimal damper openings for the fresh air damper 31 and the recycled air damper 33 so that the optimal mixture of fresh and recycled air flows into a mixing chamber 39 in the mixing box 38 reads on “configured to send commands to the VAV box via a data connection between the controller and the VAV box.”]
Regarding claim 5, Sekhar teaches all the claimed features of claim 4, from which claim 5 depends. Sekhar further teaches:
The VAV box of Claim 4, wherein the controller is located within at least one of: the building space to which the VAV box discharges the airflow; a same building as the VAV box but outside the building space to which the VAV box discharges the airflow; Sekhar: FIG. 1 [As illustrated in FIG. 1, the CPU 54 is in building 4, which reads on “a same building”.] a different building from the building in which the VAV box is located; or a cloud-based computing system separate from the building in which the VAV box is located.  
Regarding claim 6, Sekhar teaches all the claimed features of claim 1, from which claim 6 depends. Sekhar further teaches:
The VAV box of Claim 1, wherein the air cleaning device is a filter. Sekhar: Paragraph [0023] [As described in claim 1.] [The recycled air filter 16 reads on “a filter”.] 
Regarding independent claim 9, Sekhar teaches:
A variable air volume (VAV) box for a building HVAC system, the VAV box comprising: Sekhar: Paragraph [0022] (“Referring to FIG. 1, an HVAC system denoted generally by the reference numeral 2 for ventilating and conditioning the air in a building 4 has an air-handling unit (AHU) 5 which comprises two separate variable-air-volume (VAV) systems 6, 8… The fresh air VAV box 30 is connected to a mixing box 38 into which the fresh air may flow.”) [The two separate VAV systems 6,8 and the mixing box 38 of the HVAC system 2 read on “a variable air volume (VAV) box for a building HVAC system”.]
a first air inlet configured to receive primary airflow from an air handling unit of the building HVAC system; Sekhar: Paragraph [0022] (“Referring to FIG. 1, an HVAC system denoted generally by the reference numeral 2 for ventilating and conditioning the air in a building 4 has an air-handling unit (AHU) 5 which comprises two separate variable-air-volume (VAV) systems 6, 8…A fresh air fan 22 moves the conditioned fresh air downstream through a fresh air duct 26 to a fresh air VAV box 30.”) [As shown in FIG. 1, the inlet to the fresh air duct 26 reads on “a first air inlet”.]
a damper operable to modulate the primary airflow through the VAV box; Sekhar: Paragraph [0022] (“A fresh air damper 31 regulates the flow of conditioned fresh air into a mixing chamber 39 which is a portion of the mixing box 38.”)
a second air inlet configured to receive secondary airflow drawn from air within a building space; Sekhar: Paragraph [0023] (“The second VAV system 8 draws recycled air from inside the building through a recycled air intake 12.”) [The recycled air intake 12 reads on “a second air inlet”. Recycled air from inside the building or room 42 illustrated in FIG. 1 reads on “secondary airflow drawn from air within a building space”.]
one or more air outlets configured to discharge a total airflow from the VAV box to the building space, the total airflow comprising the primary airflow and the secondary airflow; Sekhar: Paragraph [0027] (“Referring still to FIG. 1, conditioned fresh air and conditioned recycled air are mixed in the mixing box 38 in accordance with the local cooling and ventilation requirements. The mixing box 38 preferably functions as a plenum chamber. A plenum chamber is an enclosed space in which the air pressure is greater than that in the outside atmosphere. Air is thus forced into the mixing box 38 (plenum chamber) for slow distribution through a localized diffuser vent 40.”) Sekhar: Paragraph [0028] (“As noted above, the mixed air is vented through a diffuser vent 40 into a room 42 (or office or building zone). The room 42 also has the return vent 44, which draws room air into the return air duct 46. A return fan 48 is provided to assist the return flow of the recycled air back to the second VAV system 8. The return air duct 46 bifurcates into an exhaust vent 50 and the recycled air intake 12.”) [The diffuser vent reads on “one or more air outlets”.]
a fan positioned between the second air inlet and the one or more air outlets and operable to modulate the secondary airflow through the VAV box; Sekhar: Paragraph [0023] (“A recycled air fan 24 moves the conditioned recycled air downstream through a recycled air duct 28 to a recycled air VAV box 32. The recycled air VAV box 32 is connected to the mixing box 38 into which the recycled air may flow. A recycled air damper 33 regulates the flow of conditioned recycled air into the mixing chamber 39 of the mixing box 38.”) [As shown in FIG. 1, the fan 24 and the damper 33 to regulate flow of conditioned recycled air of the mixing box reads on “modulate the secondary airflow through the VAV box”.]
an air filter positioned between the second air inlet and the one or more air outlets and configured to affect an air quality of the secondary airflow; and Sekhar: Paragraph [0023] (“The recycled air is first filtered through a recycled air filter 16…”) Sekhar: Paragraph [0027] (“Air is thus forced into the mixing box 38 (plenum chamber) for slow distribution through a localized diffuser vent 40.”) Sekhar: Paragraph [0028] (“As noted above, the mixed air is vented through a diffuser vent 40 into a room 42 (or office or building zone).”) Sekhar: Paragraph [0029] (“…the recycled air is filtered, conditioned and moved downstream by the second VAV system 8.”) [As shown in FIG. 1, the recycled air filter is between the recycled air intake 12 and the diffuser vent 40 which reads on “an air filter positioned between the second air inlet and the one or more air outlets”.]
a controller configured to operate the fan to control the secondary airflow based on a target value for the air quality for at least one of the total airflow or the air within the building space. Sekhar: Paragraph [0025] (“Referring to FIG. 1, a CO2 sensor 34 is provided for measuring the carbon dioxide concentration in the air. The CO2 sensor is located in a return air duct 46 near a return vent 44. The return air duct 46 also contains a temperature sensor 36 for measuring the air temperature leaving the room. The carbon dioxide sensor 34 and the temperature sensor 36 are linked via wires 55 (or cables) to the central processing unit (CPU) 54 of the control system. The CPU 54 computes the optimal damper openings for the fresh air damper 31 and the recycled air damper 33 so that the optimal mixture of fresh and recycled air flows into a mixing chamber 39 in the mixing box 38. The CPU 54 also regulates the fan velocity of each VAV system to vary the overall cooling and ventilation in accordance with total building demand. The CPU 54 controls the first VAV system 6 and the second VAV system 8.”) [The optimal mixture of fresh and recycled air reads on “a target value for the air quality”.]
Regarding claim 10, Sekhar teaches all the claimed features of claim 9, from which claim 10 depends. Sekhar further teaches:
The VAV box of Claim 9, wherein the air filter and the second air inlet are positioned at a boundary of the building space and a secondary air plenum is located between the filter and the fan to guide the secondary airflow between the filter and the fan.  Sekhar: Paragraphs [0022], [0023], and [0029] and FIG. 1 [As described in claim 9.] Sekhar: Paragraph [0027] (“The mixing box 38 preferably functions as a plenum chamber. A plenum chamber is an enclosed space in which the air pressure is greater than that in the outside atmosphere. Air is thus forced into the mixing box 38 (plenum chamber) for slow distribution through a localized diffuser vent 40.”) [The recycled air intake 12, the filter 16, and damper 30 positioned in the building 4 with room 42 reads on “the air filter and the second air inlet are positioned at a boundary of the building space”.  The mixing box 38 between the fan 24 and the filter 16 read on “a secondary air plenum”.]
Regarding claim 13, Sekhar teaches all the claimed features of claim 9, from which claim 13 depends. Sekhar further teaches:
The VAV box of Claim 9, wherein the controller is further configured to operate the damper to control the primary airflow, Sekhar: Paragraph [0025] (“The CPU 54 computes the optimal damper openings for the fresh air damper 31 and the recycled air damper 33 so that the optimal mixture of fresh and recycled air flows into a mixing chamber 39 in the mixing box 38. The CPU 54 also regulates the fan velocity of each VAV system to vary the overall cooling and ventilation in accordance with total building demand. The CPU 54 controls the first VAV system 6 and the second VAV system 8.”) wherein the controller is configured to determine a fan setpoint and a damper setpoint based on the target value for the air quality. Sekhar: Paragraph [0025] [As described above.] Sekhar: Paragraph [0031] (“The two “off-coil” temperatures play a crucial role in controlling the dynamic psychrometric performance of the coil to ensure acceptable thermal comfort and indoor air quality (IAQ) in the occupied zones.”) Sekhar: Paragraph [0032] (“When temperature and humidity levels begin to rise above the acceptable limits, the CPU 54 uses the signal from the fresh air temperature sensor in order to control the flow rate in the coolant circuit 21.”) [The regulation of the fan velocity and the optimal damper opening of the fresh air damper to obtain optimal mixture of fresh and recycled air to ensure acceptable IAQ when temperature and humidity levels begin to rise above acceptable limits, for example, reads on “the controller is configured to determine a fan setpoint and a damper setpoint based on the target value for the air quality”.]
Regarding claim 14, Sekhar teaches all the claimed features of claim 9, from which claim 14 depends. Sekhar further teaches: 
The VAV box of Claim 9, wherein the target air quality value is a threshold airflow.  Sekhar: Paragraph [0025] [As described in claim 9.] [The optimal mixture of fresh and recycled air based on the total building demand reads on “the target air quality value is a threshold airflow”.]
Regarding independent claim 30, Sekhar teaches:
A method of purifying air in a building space, comprising: Sekhar: Abstract (“An HVAC system has two variable-air-volume (VAV) systems, a first VAV system for moving fresh air and a second VAV system for moving recycled air.”)
directing a primary airflow through a first filter located at an air handling unit; Sekhar: Paragraph [0022] (“Referring to FIG. 1, an HVAC system denoted generally by the reference numeral 2 for ventilating and conditioning the air in a building 4 has an air-handling unit (AHU) 5 which comprises two separate variable-air-volume (VAV) systems 6, 8. The first VAV system 6 draws in fresh air from outside through a fresh air intake 10. The fresh air intake 10 has a diffuser 11 which expands and slows the fresh air for maximal heat transfer. The fresh air is first filtered through a fresh air filter 14 and then cooled and dehumidified by a coil 20. The coil 20 is a heat-exchanging coil with a single feed of chilled water. A fresh air fan 22 moves the conditioned fresh air downstream through a fresh air duct 26 to a fresh air VAV box 30. The fresh air VAV box 30 is connected to a mixing box 38 into which the fresh air may flow. A fresh air damper 31 regulates the flow of conditioned fresh air into a mixing chamber 39 which is a portion of the mixing box 38.”) [As shown in FIG. 1, the fresh air reads on “primary airflow” and the fresh air filter reads on “a first filter”.]
directing a secondary airflow through a second filter located in an airflow pathway for an induced air inlet of a variable air volume box; Sekhar: Paragraph [0023] (“The second VAV system 8 draws recycled air from inside the building through a recycled air intake 12. The recycled air intake 12 has a diffuser 13 to expand and slow the recycled air for maximal heat transfer. The recycled air is first filtered through a recycled air filter 16…”) [The recycled air from inside the building or room 42 illustrated in FIG. 1 reads on “a secondary airflow” and the recycled air filter reads on “a second filter”. The two separate VAV systems 6,8 and the mixing box 38 of the HVAC system 2 read on “a variable air volume box”.]
controlling the variable air volume box to mix the primary airflow and the second airflow after filtration by the first filter and the second filter before discharge to a building space; Sekhar: Paragraph [0022] [As described above.] Sekhar: Paragraph [0023] (“A recycled air fan 24 moves the conditioned recycled air downstream through a recycled air duct 28 to a recycled air VAV box 32. The recycled air VAV box 32 is connected to the mixing box 38 into which the recycled air may flow.”) Sekhar: Paragraph [0027] (“Referring still to FIG. 1, conditioned fresh air and conditioned recycled air are mixed in the mixing box 38 in accordance with the local cooling and ventilation requirements…Air is thus forced into the mixing box 38 (plenum chamber) for slow distribution through a localized diffuser vent 40.”) Sekhar: Paragraph [0028] (“As noted above, the mixed air is vented through a diffuser vent 40 into a room 42 (or office or building zone). The room 42 also has the return vent 44, which draws room air into the return air duct 46. A return fan 48 is provided to assist the return flow of the recycled air back to the second VAV system 8. The return air duct 46 bifurcates into an exhaust vent 50 and the recycled air intake 12.”) [As shown in FIG. 1, after filtering at filters 14 and 16, the fresh air and the recycled air mixed in mixing box including recycled air VAV box and fresh air VAV box reads on “controlling the variable air volume box to mix the primary airflow and the second airflow after filtration”.]
wherein controlling the variable air volume box comprises: controlling a fan of the variable air volume box using a first set of control logic in a normal operating mode; and controlling the fan using a second set of control logic in response to an indication that enhanced air filtration is required for the building space.  Sekhar: Paragraph [0022] (“The first VAV system 6 draws in fresh air from outside through a fresh air intake 10. The fresh air intake 10 has a diffuser 11 which expands and slows the fresh air for maximal heat transfer. The fresh air is first filtered through a fresh air filter 14 and then cooled and dehumidified by a coil 20.”) Sekhar: Paragraph [0023] (“The recycled air is first filtered through a recycled air filter 16 and then cooled and dehumidified by said coil 20.”) Sekhar: Paragraph [0025] (“The CPU 54 computes the optimal damper openings for the fresh air damper 31 and the recycled air damper 33 so that the optimal mixture of fresh and recycled air flows into a mixing chamber 39 in the mixing box 38. The CPU 54 also regulates the fan velocity of each VAV system to vary the overall cooling and ventilation in accordance with total building demand. The CPU 54 controls the first VAV system 6 and the second VAV system 8.”) Sekhar: Paragraph [0032] (“A change in the ventilation requirement will only modulate the fresh air fan 22 and will not change the coolant flow rate under normal operating characteristics, i.e., no unusual increase in humidity differences downstream of the first VAV system 6 of the heat exchanger 20. A change in zonal thermal loads, characterized by a modulation of the recycled air fan 24, will modulate the coolant flow rate in the coolant circuit 21. For instance, when the occupancy of the room 42 diminishes, the ventilation requirement also diminishes. The fresh air fan speed is modulated accordingly, but the flow rate in the coolant circuit 21 remains unchanged.”) Sekhar: Paragraph [0040] (“Table 3 shows the energy-efficiency of the single-coil twin-fan system (SCTF). Energy is conserved because the fresh air fan and the recycled air fan are controlled independently to optimize their respective airflow requirements based on the individual, localized demand for ventilation or cooling…For example, in Experiment 4b, the total amount of fresh and recycled air used is 725 cubic meters per hour (m 3/h). The fresh air fan operated at 100% of its maximum speed whereas the recycled air fan only operated at 30% of its maximum speed… in the case of an SCTF system, the total amount of airflow at 100% output is 1115 m3/h. This breaks down into a fresh airflow rate of 534 m3/h and a recycled airflow rate of 581 m3/h.”) [The CPU controlling the VAV systems 6,8 and the mixing box 38 reads on “controlling the variable air volume box” and regulating the fan velocity of the air flow flowing through the fresh air filter and/or the recycled air filter in the normal operating characteristics reads on “in a normal operating mode” and the controlling of the fresh air and the recycled air to optimize air flow requirements reads on “controlling the fan using a second set of control logic in response to an indication that enhanced air filtration is required”. The change in requirements of air flow reads on “an indication”.]
Regarding claim 31, Sekhar teaches all the claimed features of claim 30, from which claim 31 depends. Sekhar further teaches:
The method of Claim 30, wherein controlling the fan using the second set of control logic comprising generating a control signal for the fan based on measured occupancy of the building space. Sekhar: Paragraph [0032] [As described in claim 30.] [When the occupancy of the room 42 diminishes, the ventilation requirement also diminishes. Thus, the fresh air fan speed modulated accordingly, but the flow rate in the coolant circuit 21 remaining unchanged reads on “generating a control signal for the fan based on measured occupancy of the building space”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Yamagishi et al. (US Patent Publication No. 2013/0298773 A1) (“Yamagishi”).
Regarding claim 7, Sekhar teaches all the claimed features of claim 6, from which claim 7 depends. Sekhar does not expressly teach the features of claim 7.  However, Stahl describes a ventilation system, Stahl teaches:
The VAV box of Claim 6, 
wherein the air cleaning device is an electrostatic filter, wherein circuitry of the VAV box provides electricity to both the fan and the electrostatic filter. Yamagishi: Paragraph [0029] (“…an axial flow fan 104 driven by an external power supply, and the dust collection filter unit 100 placed on the air intake side with respect to the axial flow fan 104, are provided. The dust collection filter unit 100 has the electrostatic filter 105…”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Yamagishi before them, for the air cleaning device is an electrostatic filter and the circuitry of the VAV box provides electricity to both the fan and the electrostatic filter because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because the fan and the filter of Sekhar would require power to operate as taught in Yamagishi. Yamagishi: Paragraph [0029]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Wang (US Patent Publication No. 2015/0300677 A1) (“Wang”).
Regarding claim 8, Sekhar teaches all the claimed features of claim 1, from which claim 4 depends. Sekhar does not expressly teach the recitations of claim 8.  However, Wang describes an air purification apparatus.  Wang teaches:
The VAV box of Claim 1, wherein the fan is an axial fan. Wang: Paragraph [0009] (“In an embodiment, the air pumping unit is a centrifugal fan or an axial fan.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Wang before them, for the fan of Sekhar to be an axial fan because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide for a different structural configuration of the fan such as a centrifugal fan, an axial fan or an air pump. Wang paragraph [0029].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Sharp (US Patent Publication No. 2015/0323427 A1) (“Sharp”).
Regarding claim 11, Sekhar teaches all the claimed features of claim 10, from which claim 11 depends. Sekhar does not expressly teach the features of claim 11.  However, Sharp describes methods and apparatus for air contaminant monitoring involving the use of either multipoint air sampling systems or discrete local air quality parameter sensors to sense one or more of air contaminants and air parameters to determine the amount of indoor air contaminants present in a given indoor space independent of the level of outdoor air contaminants that are being pulled into the building when the indoor space is being supplied by an air handling unit referred to as a return air handling unit that at least partially recirculates some of the indoor air back into the given indoor space instead of exhausting all of this return air. The determined level of indoor air contaminants may be used to generate control signals to increase the supply airflows into the indoor space, increase outdoor air levels into said air handler or for other building control purposes. Sharp teaches:
The VAV box of Claim 10, wherein the boundary of the building space is defined by a drop ceiling and the air filter is accessible from the building space beneath the drop ceiling. Sharp: Paragraph [0049] (“In the latter two cases, the supply air may make its way back to a return air handler via a transfer duct or a ceiling grill into a plenum space that is typically in a ceiling space that eventually connects to the return airflow inlet of a return air handling unit such as return air handler unit 1000 in FIG. 2 that is providing the supply air into or near the space.”) Sharp: Paragraph [0023] (“Filters located in … supply airflow path will reduce the level of contaminants that are affected by these filters by the filtration efficiency.”) Sharp: Paragraph [0062] (“Return air fan 1002 and supply air fan 1011 are used to move the air through the building…a typically more effective and higher grade filter shown as filter 1008.”) [As shown in FIG. 2, the filter 1008 is accessible from the building space, through at least the supply air duct 50A-5C, beneath ceiling which reads on “the air filter is accessible from the building space beneath the drop ceiling”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Sharp before them, for the boundary of the building space to be defined by a drop ceiling and the air filter is accessible from the building space beneath the drop ceiling because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve accessibility the return air handling unit including the filter 1008 for monitoring effectiveness of filter. Sharp paragraphs [0062] and [0038] and FIG. 2.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Stahl et al. (US Patent No. 10,981,436 B2) (“Stahl”).
Regarding claim 12, Sekhar teaches all the claimed features of claim 9, from which claim 12 depends. Sekhar does not expressly teach the features of claim 12.  However, Stahl describes a ventilation system.  Stahl teaches:
The VAV box of Claim 9, wherein the target value for the air quality is a target value for an air quality metric that is affected by filtering the secondary airflow. Stahl: Column 3, lines 19-25 (“This means that the aim is to achieve an air quality in the inside of the interior that corresponds to a desired air quality, too low a filter performance in the case of a high pollution burden in the ambient air, or too high a filter performance in the case of a low pollution burden in the ambient air being prevented by adjusting the filter characteristics.”) Stahl: Column 3, lines 55-63 (“Furthermore, an indicator of a relevant air quality for a pollutant class can be determined from the at least one indicator of the air quality for the relevant pollutant class in the surroundings and the at least one indicator of the air quality for the relevant pollutant class in the interior, on the basis of a recirculated air fraction, the control unit being designed to continuously vary the filter characteristics of the filter device, on the basis of the indicator of the relevant air quality, such that a desired air quality is achieved in the interior”.)  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Stahl before them, for the target value for the air quality is a target value for an air quality metric that is affected by filtering the secondary airflow because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to prevent, for example, the filter device wearing too rapidly or too poor an air quality in the interior. Controlling the filter characteristics, in particular the porosity, permeability or pressure change (flow resistance), prevents too high an energy consumption or too much noise generation by the fan (blower) or by the filter device. Providing a variably adjustable filter device makes it possible to be able to thereby adjust the air quality in the interior without intervening in the control of the ventilation system. Stahl: Column 3, lines 19-25.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Farrugia (US Patent Publication No. 2009/0235816 A1) (“Farrugia”).
Regarding claim 15, Sekhar teaches all the claimed features of claim 9, from which claim 15 depends. Sekhar does not expressly teach the features of claim 15.  However, Farrugia describes a filtering apparatus (50) for removing noxious gases from an environment including: a source of compressed gas (60) connected to a regulating valve (62) to regulate a supply of compressed gas; at least one airflow device (5) including a compressed gas inlet (10) for receiving gas from the supply of compressed gas at greater than ambient atmospheric pressure. Farrugia teaches:
The VAV box of Claim 9, wherein the target air quality value is determined as a function of occupancy of the building space. Farrugia: Paragraph [0058] (“Of course, the choice of particular airflow rates will depend to a large extent upon the size of the environment for which respirable quality air is required and the number of occupants in that environment.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Farrugia before them, for the optimal mixture of fresh and recycled air of Sekhar to be a function of occupancy of the building space as described in Farrugia because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because in order to effectively remove carbon dioxide from air drawn through the particulate material, the dwell time required (i.e. the period of time for which air is required to be in contact with the particulate material) is half a second at a minimum. Further, in this particular embodiment, oxygen is introduced into the airflow at a rate of approximately half a litre per person per minute. Farrugia paragraph [0058] 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Dechow et al. (US Patent No. 5,516,330 A1) (“Dechow”).
Regarding claim 16, Sekhar teaches all the claimed features of claim 9, from which claim 16 depends. Sekhar does not expressly teach the features of claim 16.  However, Dechow describes a germicidal ultraviolet light apparatus mounted within a filter element for HVAC systems. Dechow teaches:
The VAV box of Claim 9, wherein the target value for the air quality is determined as a function of an infection probability. Dechow: Column 3, lines 40-46 (“The recycling of the cabin air shall assure the maintenance of an optimal air quality, whereby a further spreading of disease carriers, odor causing substances (olfactants), and other contaminations in the recycled air shall be prevented while a comfortable air temperature and preferably including the adsorption of excess carbon dioxide proportions from the recycled air shall be assured.”) Dechow: Column 12, line 66, to Column 13, line 5 (“The present recycling of the cabin air assures the maintenance of an optimal air quality. This is so because the present system eliminates the spreading of disease carriers, odor causing substances, and other contaminations in the recirculated air. The system further assures the proper temperature of the recycled air as well as the adsorption of any excess carbon dioxide proportions in the cabin air.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Dechow before them, for the optimal mixture of fresh and recycled air of Sekhar to be a function of an infection probability as described in Dechow because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because a system realizes the required air quality and health conditions the air must meet in a passenger aircraft, whereby the high degree of cleanness of the conditioned air is very advantageous to passengers and crew. Dechow Column 13, lines 1-5. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Kowalski (US Patent Publication No. 2007/0157586 A1) (“Kowalski”).
Regarding claim 19, Sekhar teaches all the claimed features of claim 9, from which claim 19 depends. Sekhar does not expressly teach the features of claim 19.  However, Kowalski teaches:
The VAV box of Claim 9, comprising an actuator configured to reposition the air filter.  Kowalski: Paragraph [0028] (“A shaft 100 threaded between ends thereof is used to adjust the axial position of the filter-support 48, the filter 40 and the disk 50 along the axis A.”) [The shaft reads on “an actuator”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Kowalski before them, to include an actuator to reposition the air filter as described in Kowalski because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to allow to reposition the filter. Kowalski Paragraph [0028]  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Sheehan et al. (US Patent Publication No. 2005/0150382 A1) (“Sheehan”).
Regarding claim 20, Sekhar teaches all the claimed features of claim 9, from which claim 20 depends. Sekhar does not expressly teach that the filter is removable.  However, Sheehan describes filters for HVAC systems. Sheehan teaches:
The VAV box of Claim 9, further comprising a replacement mechanism configured to be automatically controlled by the controller to remove the air filter and install a new air filter. Sheehan: Paragraph [0001] (“The present invention relates generally to filters, such as for heating, ventilation and air-conditioning ("HVAC") systems, and more particularly to a particulate filter with a system for automatically replacing a filter media.”) Sheehan: Paragraph [0013] (“The advancement of the media is preferably controlled by a controller 32, which may be a computer having memory containing a computer program programmed to perform the functions described. The controller 32 may advance the media based upon elapsed time. The controller 32 may advance the filter media at a continuous rate very slowly, or the controller 32 may, at fixed regular time intervals, advance the filter media from the new media source 24 to the filter 16 and from the filter 16 to the old media container 28.”) Sheehan: Paragraph [0019] (“In operation, the filter media cartridges 40 are sequentially advanced from the new media source 24a, to the particulate filter 16, to the sealed container 28a, as controlled by the controller 32 (FIG. 1) in the manner described above. When the sealed container 28a is full, the opening 46 is closed and the sealed container 28a is then removed from the filter 16 and replaced with an empty sealed container 28a'.”) [The filter media cartridges controlled by the controller read on “a replacement mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Sheehan before them, to include a replacement mechanism in the HVAC system of Sekhar to be configured to be automatically controlled by the controller to remove the air filter and install a new air filter as described in Sheehan because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to assure that fresh filter media is always present in the filter, thus reducing the amount of maintenance necessary. Further, by placing the used filter media into a sealed container, the exposure to the person who ultimately carries away the sealed container is minimized. Sheehan Paragraph [0004]  Also, the operator avoids exposure to the contaminated filter media 40d within the sealed container 28a. The supply of new filter media cartridges 40a in this source 24a is periodically replenished. Sheehan Paragraph [0019]  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Willette (US Patent Publication No. 2007/0059225 A1) (“Willette”).
Regarding claim 21, Sekhar teaches all the claimed features of claim 9, from which claim 21 depends. Sekhar does not expressly teach the features of claim 21.  However, Willette describes improving the application of air filtration elements by providing a means to help maintain these elements through the use of germicidal ultraviolet light, which can prevent organic fouling from occurring and spreading. Willette teaches:
The VAV box of Claim 9, further comprising a sterilization component configured to sterilize the air filter in response to a determination that the air filter should be replaced. Willette: Paragraph [0008] (“Air cleaning has focused mainly on using properly maintained air filters within HVAC systems to remove and trap airborne contaminants from the air stream. This method is ineffective when proper maintenance or replacement of these filters is not followed. Build-up of contaminants on the filter elements can result in a breeding ground for potentially high levels of contaminants.”)  Willette: Paragraph [0046] (“FIG. 4 refers to the application of the UV apparatus (FIGS. 1A-1B) into a standard air filter element 40. Standard pleated filter elements 40 typically consist of a pleated filter element 41 and cardboard outer casing 42 that contains the pleated filter element 41 within the confines of the filters intended design. This outer cardboard casing 42 will typically have a cross pattern designed to hold the pleated filter element 41. The UV apparatus (FIGS. 1A-1B) can be inserted into these typical air filter elements 40 by lifting the cardboard casing 42 and sliding the UV apparatus (FIGS. 1A-1B) down the groove of one of the filters pleats. The cardboard casing 41 and special snap rivets 43 serve as a means to secure the UV apparatus (FIG. 1) within the filters confines for the purpose of sterilizing the filter element and surrounding area. In addition, the UV light rays 13 are allowed to project downstream of the filter element to treat the airborne and surrounding areas.”) [The UV apparatus reads on “a sterilization component”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Willette before them, to include a sterilization component in the HVAC system of Sekhar that is configured to sterilize the air filter in response to a determination that the air filter should be replaced as described in Willette because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to improve upon the application of air filtration elements by providing a means to help maintain these elements through the use of germicidal ultraviolet light, which can prevent organic fouling from occurring and spreading. In addition, when the ultraviolet light element is applied to specially formulated air filtration elements designed to enhance the ultraviolet light reactivity, improved organic filtration efficiency can be achieved and improved indoor air quality can result. Willette paragraph [0010]

Claims 32 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Vandyke et al. (EP 3925883 A1) (“Vandyke”).
Regarding claim 32, Sekhar teaches all the claimed features of claim 30, from which claim 32 depends. Sekhar does not expressly teach the features of claim 32.  However, Vandyke describes an air circulation system. Vandyke teaches:
The method of Claim 30, wherein controlling the fan using the second set of control logic comprising generating a control signal for the fan based on estimated infection risk for occupants of the building space. Vandyke: Paragraph [0015] (“The mix manifold 154 also supplies two air distribution lines to supply circulated air to passengers in the cabin.”) Vandyke: Paragraph [0021] (“The ultraviolet light 140 is configured to emit ultraviolet radiation at between 222 nm and 265 nm or substantially at between 222 nm and 265 nm for irradiating air flow through the filter 120 into the air circulation system 150... Additionally, the ultraviolet light 140 emits ultraviolet radiation at between 222 nm and 265 nm at a predetermined power flux or irradiation of at least 1,000 microwatts per square centimeter, such that the intensity of ultraviolet radiation is sufficient to kill and/or degrade microorganisms, viruses, bacteria, germs, mold, and other contaminants in the air flowing through the interior volume 122 of the filter 120.”) [The variation of power flux for irradiating the air flow into the air circulation system to kill contaminants reads on “generating a control signal for the fan based on estimated infection risk”. The cabin reads on “building space”.  ] 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Vandyke before them, for controlling the fan using the second set of control logic comprising generating a control signal for the fan based on estimated infection risk for occupants of the building space because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because where the range would be sufficient to result in generation of a minimal amount of ozone, where the emission of a range of ultraviolet radiation up to a frequency of 265 nm potentially reduces or limits the extent of ozone generated by emitted UV radiation at lower frequencies, such that the distribution of frequencies in the range of between 222 nm and 265 nm results in generation of a minimal amount of ozone while being sufficient to kill contaminants. Vandyke: Paragraph [0021] 
Regarding claim 33, Sekhar teaches all the claimed features of claim 30, from which claim 33 depends. Sekhar does not expressly teach the features of claim 33.  However, Vandyke describes an air circulation system. Vandyke teaches:
The method of Claim 30, wherein controlling the fan using the second set of control logic comprising generating a control signal for the fan based on a particulate matter measurement at the building space.  Vandyke: Paragraph [0022] (“Similarly, the controller can monitor the sensor to determine if a measurement is indicative of the presence of more than an acceptable threshold of ozone or contaminant particulates are present in the cabin air, and thereafter deactivating the ultraviolet light 140 to discontinue ultraviolet light irradiation. Additionally, the controller may monitor the sensor to determine if the amount of recirculated irradiated air flow through the aircraft cabin is indicative of an insufficient level for removing airborne particulates and contaminates, and thereafter initiate the supply of power to the ultraviolet light 140 to emit ultraviolet radiation at between 222 nm and 265 nm to irradiate the air flow through the filter 120 into the air circulation system 150.”) [In response to the level of airborne particulates and contaminates, initiating the supply of power to the ultraviolet light 140 to emit ultraviolet radiation at between 222 nm and 265 nm to irradiate the air flow reads on “generating a control signal for the fan based on a particulate matter measurement”. The cabin reads on “building space”.  ]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Vandyke before them, for generating a control signal for the fan based on a particulate matter measurement at the building space because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality and contaminants.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because where the range would be sufficient to result in generation of a minimal amount of ozone, where the emission of a range of ultraviolet radiation up to a frequency of 265 nm potentially reduces or limits the extent of ozone generated by emitted UV radiation at lower frequencies, such that the distribution of frequencies in the range of between 222 nm and 265 nm results in generation of a minimal amount of ozone while being sufficient to kill contaminants. Vandyke: Paragraph [0021] 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar, in view of Maletich et al. (US Patent Publication No. 2018/0154297 A1) (“Maletich”).
Regarding claim 34, Sekhar teaches all the claimed features of claim 30, from which claim 34 depends. Sekhar does not expressly teach the features of claim 34.  However, Maletich describes an air purifying system. Maletich teaches:
The method of Claim 30, wherein controlling the variable air volume box further comprises: monitoring a current draw of a motor of the fan; determining, based on the current draw, that the second filter is in condition to be replaced; and Maletich: Paragraph [0070] (“The sensor 108 is configured to sense the current drawn by the motor and produce data related to motor current. The controller 106 is configured to receive the motor current-related data and compare the motor current-related data with its corresponding predetermined threshold. The controller 106, based on the comparison of the motor current-related data with its corresponding predetermined threshold, is configured to determine that one or more components of the air purifying system 104 are not functioning in accordance with a predetermined criteria.”) Maletich: Paragraph [0072] (“In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media is filled with entrapped particles. In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media has been compromised. In one embodiment, the controller 106 is configured to send the determination that one or more components of the air purifying system 104 are not functioning in accordance with the predetermined criteria to a user interface 113 that is configured to be removably attached to the air purifying system 104.”)
generating a notification indicating that the second filter should be replaced.  Maletich: Paragraph [0041] (“For example, when the air purifying system 104 is set on a medium performance setting, an allowable range for current drawn has been determined for each range of fan speed. As the filter ages and the current drawn leaves the acceptable range, the fan speed is adjusted upward until a speed is reached where the current drawn is within the acceptable range for that fan speed. For each performance setting, there will be a fan speed and corresponding current drawn, which, once achieved, will indicate that the filter is full of particulate and should be replaced.”) [The indication reads on “a notification”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Maletich before them, for monitoring a current draw of a motor of the fan; determining, based on the current draw, that the second filter is in condition to be replaced; and generating a notification indicating that the second filter should be replaced as taught in Maletich because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow a controller to determine a cause as to why the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria. For example, the cause may include a filter element/component of the air purifying system 104 is not installed properly in the air purifying system 104, a filter element/component of the air purifying system 104 is inserted incorrectly in the air purifying system 104, a filter element/component of the air purifying system 104 has been damaged, and/or a filter element/component of the air purifying system 104 needs replacement. Maletich paragraph [0069]

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sekhar and Maletich in view of Sheehan.
Regarding claim 35, Sekhar teaches all the claimed features of claim 30, from which claim 35 depends. Sekhar does not expressly teach the features of claim 35.  However, Maletich describes an air purifying system. Maletich teaches:
The method of Claim 30, wherein controlling the variable air volume box further comprises: monitoring a current draw of a motor of the fan; Maletich: Paragraph [0070] (“The sensor 108 is configured to sense the current drawn by the motor and produce data related to motor current. The controller 106 is configured to receive the motor current-related data and compare the motor current-related data with its corresponding predetermined threshold. The controller 106, based on the comparison of the motor current-related data with its corresponding predetermined threshold, is configured to determine that one or more components of the air purifying system 104 are not functioning in accordance with a predetermined criteria.”) Maletich: Paragraph [0072] (“In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media is filled with entrapped particles. In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media has been compromised. In one embodiment, the controller 106 is configured to send the determination that one or more components of the air purifying system 104 are not functioning in accordance with the predetermined criteria to a user interface 113 that is configured to be removably attached to the air purifying system 104.”)
determining, based on the current draw, that the second filter is in condition to be replaced; and Maletich: Paragraph [0070] (“The sensor 108 is configured to sense the current drawn by the motor and produce data related to motor current. The controller 106 is configured to receive the motor current-related data and compare the motor current-related data with its corresponding predetermined threshold. The controller 106, based on the comparison of the motor current-related data with its corresponding predetermined threshold, is configured to determine that one or more components of the air purifying system 104 are not functioning in accordance with a predetermined criteria.”) Maletich: Paragraph [0072] (“In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media is filled with entrapped particles. In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media has been compromised. In one embodiment, the controller 106 is configured to send the determination that one or more components of the air purifying system 104 are not functioning in accordance with the predetermined criteria to a user interface 113 that is configured to be removably attached to the air purifying system 104.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Maletich before them, for monitoring a current draw of a motor of the fan; determining, based on the current draw, that the second filter is in condition to be replaced as taught in Maletich because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow a controller to determine a cause as to why the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria. For example, the cause may include a filter element/component of the air purifying system 104 is not installed properly in the air purifying system 104, a filter element/component of the air purifying system 104 is inserted incorrectly in the air purifying system 104, a filter element/component of the air purifying system 104 has been damaged, and/or a filter element/component of the air purifying system 104 needs replacement. Maletich paragraph [0069]
Sekhar and Maletich do not expressly teach “automatically replacing the second filter with a new second filter”.  However, Sheehan teaches:
automatically replacing the second filter with a new second filter.  Sheehan: Paragraph [0001] (“The present invention relates generally to filters, such as for heating, ventilation and air-conditioning ("HVAC") systems, and more particularly to a particulate filter with a system for automatically replacing a filter media.”) Sheehan: Paragraph [0013] (“The advancement of the media is preferably controlled by a controller 32, which may be a computer having memory containing a computer program programmed to perform the functions described. The controller 32 may advance the media based upon elapsed time. The controller 32 may advance the filter media at a continuous rate very slowly, or the controller 32 may, at fixed regular time intervals, advance the filter media from the new media source 24 to the filter 16 and from the filter 16 to the old media container 28.”) Sheehan: Paragraph [0019] (“In operation, the filter media cartridges 40 are sequentially advanced from the new media source 24a, to the particulate filter 16, to the sealed container 28a, as controlled by the controller 32 (FIG. 1) in the manner described above. When the sealed container 28a is full, the opening 46 is closed and the sealed container 28a is then removed from the filter 16 and replaced with an empty sealed container 28a'.”) [The filter media cartridges controlled by the controller to replace the filter media with a new one read on “automatically replacing the second filter with a new second filter”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar, Maletich, and Sheehan before them, to include automatically replacing the second filter with a new second filter in the HVAC system of Sekhar as described in Sheehan because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification to assure that fresh filter media is always present in the filter, thus reducing the amount of maintenance necessary. Further, by placing the used filter media into a sealed container, the exposure to the person who ultimately carries away the sealed container is minimized. Sheehan Paragraph [0004]  Also, the operator avoids exposure to the contaminated filter media 40d within the sealed container 28a. The supply of new filter media cartridges 40a in this source 24a is periodically replenished. Sheehan Paragraph [0019]  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sekha and Maletich in view of Sham et al. (US Patent No. 6,464,760 B1) (“Sham”).
Regarding claim 36, Sekhar teaches all the claimed features of claim 30, from which claim 36 depends. Sekhar does not expressly teach the features of claim 36.  However, Maletich describes an air purifying system. Maletich teaches:
The method of Claim 30, wherein controlling the variable air volume box further comprises: monitoring a current draw of a motor of the fan; Maletich: Paragraph [0070] (“The sensor 108 is configured to sense the current drawn by the motor and produce data related to motor current. The controller 106 is configured to receive the motor current-related data and compare the motor current-related data with its corresponding predetermined threshold. The controller 106, based on the comparison of the motor current-related data with its corresponding predetermined threshold, is configured to determine that one or more components of the air purifying system 104 are not functioning in accordance with a predetermined criteria.”) Maletich: Paragraph [0072] (“In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media is filled with entrapped particles. In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media has been compromised. In one embodiment, the controller 106 is configured to send the determination that one or more components of the air purifying system 104 are not functioning in accordance with the predetermined criteria to a user interface 113 that is configured to be removably attached to the air purifying system 104.”)
determining, based on the current draw, that the second filter is in condition to be replaced; and Maletich: Paragraph [0070] (“The sensor 108 is configured to sense the current drawn by the motor and produce data related to motor current. The controller 106 is configured to receive the motor current-related data and compare the motor current-related data with its corresponding predetermined threshold. The controller 106, based on the comparison of the motor current-related data with its corresponding predetermined threshold, is configured to determine that one or more components of the air purifying system 104 are not functioning in accordance with a predetermined criteria.”) Maletich: Paragraph [0072] (“In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media is filled with entrapped particles. In one embodiment, the predetermined threshold includes a range (of values) that corresponds to when the filter media has been compromised. In one embodiment, the controller 106 is configured to send the determination that one or more components of the air purifying system 104 are not functioning in accordance with the predetermined criteria to a user interface 113 that is configured to be removably attached to the air purifying system 104.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar and Maletich before them, for monitoring a current draw of a motor of the fan; determining, based on the current draw, that the second filter is in condition to be replaced as taught in Maletich because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow a controller to determine a cause as to why the one or more components of the air purifying system are not functioning in accordance with the predetermined criteria. For example, the cause may include a filter element/component of the air purifying system 104 is not installed properly in the air purifying system 104, a filter element/component of the air purifying system 104 is inserted incorrectly in the air purifying system 104, a filter element/component of the air purifying system 104 has been damaged, and/or a filter element/component of the air purifying system 104 needs replacement. Maletich paragraph [0069]
Sekhar and Maletich do not expressly teach “automatically replacing the second filter with a new second filter”.  However, Sham describes an ultraviolet air purifier. Sham teaches:
automatically treating the second filter with ultraviolet light before allowing the second filter to be accessed by a person.  Sham: Column 2, lines 15-36 (“In addition to the improved efficacy of the combination, safety features are employed to prevent accidental irradiation of the user in a variety of circumstances. In particular, easy access is provided to the filter media and to the ultra violet light source for easy inspection, replacement or cleaning. It is therefore possible for a user to accidentally open the unit to inspect the filter media or ultraviolet light source where the ultraviolet light source is turned on and emitting radiation. To prevent this occurrence, if a user opens the front cover to inspect or replace any of filters or the UV light source, and fails to turn off either the main switch or the separate UV light switch, then safety micro-switches are disengaged, interrupting the power supply to the UV light source and causing the UV light source to immediately cease providing radiation. Thus, the user is protected from accidental UV radiation exposure when opening the unit with both power switches in the on position. Another safety feature is incorporated into the filter media docks, where a user may attempt to operate the device with one of the filter media removed or improperly seated in the dock. Safety micro-switches disengage the supply of power to the device if the filters are not properly seated.”) Sham: Column 4, lines 29-39 (“FIG. 2 shows a front section view of the preferred embodiment, with a partial view of the front cover (14) and metal mesh grill (24). The location of a printed circuit board (2) is shown, which controls operation of the electric circuit supplying power to the unit. The locations of a transformer (3) and a startup capacitor (4) are also shown. A separate on/off control switch (11) is supplied to enable the user to selectively turn on and off the UV light source (6), as shown in FIG. 3. A motor (10) supplies power to turn fan (9), which generates the air flow through the unit.”) [The control of operation of the electric circuit supplying power to the unit for UV irradiation of a filter media reads on “automatically treating the second filter with ultraviolet light”.  Only when UV light source is not powered on, allowing access to the filter media to the user reads on “before allowing the second filter to be accessed by a person”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sekhar, Maletich, and Sham before them, for automatically treating the second filter with ultraviolet light before allowing the second filter of Sekhar to be accessed by a person as taught in Maletich because the references are in the same field of endeavor as the claimed invention and they are focused on indoor air quality.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow the user to be protected from accidental UV radiation exposure when opening the unit with both power switches in the on position. Sham Column 2, lines 15-36 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Platt (US Patent Publication No. 2011/0265436 A1) describes a three-dimensional filter includes a filter frame having a three-dimensional skeletal structure with a filter media connected to the skeletal structure. The filters are nestable. The skeletal structure may be trimmed and provided with walls to create standard sized filters. Methods for making the three-dimensional filter include injection molding of the skeletal structure onto the filter media, injection molding the filter media and the filter frame together in a single molding process, thermoforming a molded or extruded skeletal structure and the filter media, and needle punching a molded or extruded skeletal structure to create filter media within the skeletal structure.
Buske (WO 2016/087357 A2) describes a generating unit produces reactive oxygen species, where the air stream is conducted in the line system, thus reducing ozonosphere concentration of the airflow led in the line system, risk of infection for patients, and preventing microbial contamination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117